Title: Report on Sundry Petitions, [18 April 1792]
From: Hamilton, Alexander
To: 



[Philadelphia, April 18, 1792Communicated on April 21, 1792]
[To the Speaker of the House of Representatives]

The Secretary of the Treasury, to whom were referred by the House of Representatives, the several petitions specified in the list herewith, praying the renewal of certain Certificates, which are alleged to have been destroyed or lost, respectfully makes the following Report thereupon.
The said Secretary, in a report heretofore made to the House of Representatives on a petition of Jacob Rash (a copy of which is annexed) has stated his opinion concerning the propriety of renewing Certificates, which have been destroyed or lost; and concerning the precautions, which ought to accompany relief, in cases, in which it may be deemed proper to grant it.
The paper B contains an abstract of the several petitions specified in the list, and of the proof, where any is produced, which accompanies them, with brief observations on the respective cases.
It, however, merits consideration, whether any certificate ought to be renewed, till the course of the public operations shall have called in all the old ones, which are still outstanding, and till an arrangement now in execution at the treasury, whereby it will be easy to ascertain, what certificates may have been taken in and cancelled, from the earliest period, shall have been completed.
It can rarely happen, that the proof adduced is more than strongly circumstantial, and the cases numbered 18 and 23, in which, Certificates sworn to have been destroyed, have been presented or taken up at the treasury, serve to evince the necessity of peculiar circumspection.

The renewal of any kind of paper, which is negociable to bearer, is in the nature of the thing, liable to considerable danger, and it is to be doubted, whether it may be conformable to usage in similar cases. It is, therefore, though equitable, discretionary on the part of the Government, and it is reasonable, that the doing of it should be accompanied with every precaution necessary for the public safety.
The taking of security, to idemnify the Government from future claims, is a safeguard; but, for obvious reasons, it can never be considered as one which can altogether be relied upon.
All which is humbly submitted
Alexander HamiltonSecry. of the Treasy.
Treasury Department April 18th 1792.
